Citation Nr: 1233096	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-10 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disability of the little finger of the right hand (claimed as a "jammed pinky finger", so as a residual of a purported injury).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from December 1981 to January 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in New Orleans, Louisiana, however, certified this appeal to the Board.  The Veteran filed this claim as a participant in the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

In support of her claim, she testified at a videoconference at the RO in August 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.


FINDING OF FACT

The Veteran did not sustain this claimed injury to the "pinky finger" of her right hand (but, instead, to this finger on her left hand), and there is no competent and credible evidence of a consequent disability involving this finger on this hand, that is, besides symptoms attributable instead to other service-connected disabilities, namely, carpal tunnel syndrome and gout.


CONCLUSION OF LAW

The Veteran does not have chronic disability involving this finger on this hand as a result or consequence of disease or injury incurred in or aggravated by her active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In October 2007, when filing her claim, the Veteran received a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) as part of the BDD program.  The letter informed her of the evidence required to substantiate this claim and of her and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of her claim.  So she has received all required notice concerning her claim.


And as for the duty to assist, the RO obtained her service treatment records (STRs), as well as private and VA evaluation and treatment records.  During the course of her appeal, the RO has requested that she identify any outstanding records, VA or private, and there is no suggestion there are additional records that need to be obtained, which are obtainable.  She was questioned during her videoconference hearing regarding the availability of any outstanding medical records pertaining to this claimed disability.  She eventually indicated, in response, that there were no outstanding records and that, if she became aware of any, she would submit them herself at a later time.

She also was provided a VA compensation examination for a medical opinion concerning whether she has this claimed disability and, if found that she does, to determine whether it is related to her military service, including the result of any injury she may have sustained while in service.  In an April 2010 statement her representative argued the examination was inadequate and requested another examination and opinion by a specialist.  When a claimant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  But even when this is called into question, the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Moreover, the December 2007 report of the evaluating physician of QTC Medical Services contains the findings and opinion needed to properly adjudicate this claim, including insofar as determining the etiology of this claimed disability and any potential relationship to the Veteran's military service.  The findings were reported in a manner and format enabling the Board to address the elements needed to show entitlement to service connection.  The examination was sufficiently thorough and reported all aspects of the claimed disability, including any functional limitations of the right hand and fingers.


The Board accordingly concludes that another examination would amount to a "fishing expedition" of sorts and unnecessarily delay a decision in this appeal and amount to a waste of the expenditure of scarce VA resources.  Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands or referrals that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994).

The Veteran's representative indicated during the hearing that there are no additional records that need to be obtained.  This was in response to mention the Veteran had been seen privately from February 2008 to May 2009.  But when questioned further concerning this, the representative explained that the Veteran in actuality had just received a referral, and had not actually been additionally treated following that referral and was not anticipating on being treated.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with this VA regulation.  These two duties consist of:  (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  And this was done in this particular instance during the course of the hearing.

So, in sum, it is difficult to discern what additional guidance VA could provide the Veteran regarding what further evidence she should submit to substantiate this claim.  Thus, the Board finds that the duty to assist her with her claim has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Whether Service Connection is Warranted for this Claimed Disability

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing she has at some point since the filing of her claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).


But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

For the showing of chronic disease in service, or within a presumptive period per § 3.307, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 494-97.  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Id.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


The determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record, medical and lay, and the evaluation of its competency and credibility to, in turn, determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1 (1999). 

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

So, with this in mind, the RO scheduled a VA compensation examination by QTC Services for December 2007.  The Veteran reported her medical history.  She stated that she originally had injured her right pinky finger when she jammed it while cleaning tents in the motor pool.  And due to that injury she has had pain in her right hand ever since, so for 8 or so years; she more recently indicated during her August 2011 hearing before the Board that that injury occurred in May 2001/2002, so about 5 or 6 years prior to that VA examination.

She said the pain occurs occasionally and travels down her right hand.  It throbs and the pain level is 10 on a scale of 1-10, so intense.  The evaluating physician thoroughly examined the hand and fingers but was unable to detect any pathology associated with the right hand generally and the specific digit of this hand at issue, in particular.  On objective physical examination, there was no pain, no tenderness, no inflammation, no edema, and no other disabling effects.

In her hearing testimony, the Veteran said medication was prescribed during service following her injury, that her hand was placed in a splint for 2-3 weeks, and that she had physical therapy and was given a limited duty profile.  She added that she still has problems with this hand and finger, noting that it is misaligned and painful, and that she has decreased dexterity and sensation causing her to, in turn, still wear splints.  Other records in the file, however, show additional diagnoses of carpal tunnel syndrome (which is a service-connected disability) and suggestions of diabetic peripheral neuropathy (which is not a service-connected disability).  Still other service-connected disabilities, however, include gout and tendinitis of her wrists (right and left).

She therefore has failed to establish that she has or has had a separately ratable disability involving this hand or finger since the filing of this claim, much less as a result or consequence of any injury she sustained to this finger during her service.  In fact, on review of her STRs she actually sustained an injury to 1st digit of her left hand in December 1984.  In describing that injury she merely reported "jamming her finger in the bed room."  Evidently she reinjured this finger in September 2001 while assembling a tent.  Regardless, even if that additional injury involved her right hand or a finger on this other hand as she now claims, or even if it again was an injury to her left hand and finger, she still has not established that she has any consequent disability involving either hand or finger on either hand that is not already been determined to be associated with a service-connected disability.  And the December 2007 VA compensation examiner confirmed, there are no residuals effects from the injury in service, as the hand was considered normal also during that evaluation.

Further in regards to the right hand, the Board sees that in August 2007 (so several years after the claimed injury) the Veteran complained of pain in her right index finger.  But she indicated that she had not sustained any type of trauma, so no prior injury that could have accounted for this pain.  She was given medication but no further follow up complaints or treatment are noted in the record.  In fact, she underwent examination of her hands on several occasions during her service, and no chronic (meaning permanent) abnormalities were found.  In September 2006, an X-ray of her hand was considered negative.  In June 2007, an electromyography (EMG) of her wrist and hands was considered normal, although, as mentioned, service connection is now in effect for CTS of her left and right upper extremities and for tendinitis of her left and right wrists.

The Board also realizes that, beginning in 2005 or thereabouts, she received treatment for complaints related to bilateral hand and finger joint pain.  Initially the diagnosis was tenosynovitis but eventually her complaints were attributed to the carpal tunnel syndrome, and even gout was considered.  Significantly, though, she already has been granted service connection for these other disabilities.  As the Court has explained, compensating her twice for these same symptoms would over compensate her for the actual impairment of her earning capacity.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In other words, it would violate VA's anti-pyramiding regulation.  38 C.F.R. § 4.14.

So, in effect, her claimed symptom of pain in her hand and finger is not a ratable disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that mere pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  


For these reasons and bases, the Board rejects the Veteran's unsubstantiated lay statements and testimony as competent and credible evidence sufficient to establish the required current diagnosis of a separately compensable chronic disability involving her hand or finger.  See Colantino v. Shinseki, No. 2009-7067, 2010 WL 2163002 (Fed. Cir. June 1, 2010); Johnson v. Shinseki, No. 2010-7060 (Fed. Cir. June 10, 2010).  Consequently, the Board finds that the preponderance of the evidence is against this claim and, as such, it must be denied.  38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The claim for service connection for a disability of the little finger of the hand (claimed as a "jammed pinky finger", so as a residual of a purported injury)is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


